NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0079n.06

                                         Case No. 21-1108

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                        )                    Feb 22, 2022
THOMAS A. FOX, and all those similarly                                   DEBORAH S. HUNT, Clerk
                                                        )
situated,
                                                        )
       Plaintiff-Appellee,                              )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
v.                                                      )        COURT FOR THE EASTERN
                                                        )        DISTRICT OF MICHIGAN
SAGINAW COUNTY, MICHIGAN, by its Board                  )
of Commissioners, et al.,                               )                              OPINION
       Defendants-Appellants.                           )
                                                        )


BEFORE: GUY, COLE, and STRANCH, Circuit Judges.

       COLE, Circuit Judge. Thomas Fox, the class representative to this class action, alleges

that twenty-seven Michigan counties unlawfully retained the surplus equity in class members’

foreclosed properties without compensation, in violation of the Takings Clauses of the Michigan

and United States Constitutions. The counties appeal the district court’s partial denial of their

motions to dismiss on the grounds that the counties are not entitled to sovereign immunity. The

counties additionally argue that the district court erred in finding that plaintiff Fox had “juridical

link” standing to represent the class, including those plaintiffs with claims against dozens of

Michigan counties that never directly injured Fox. Finally, the counties argue that the district court

erred in finding that Fox adequately pleaded a Fifth Amendment takings claim on behalf of the
Case No. 21-1108, Fox v. Saginaw County, et al.


class under 42 U.S.C. § 1983. Because the counties are not entitled to sovereign immunity, and

we lack jurisdiction to review the counties’ other arguments, we affirm.

                                       I. BACKGROUND

       Factual Background

       Thomas Fox was a property owner in Gratiot County, Michigan. By 2017, Fox had accrued

a tax delinquency of over $3,000 on the property, which had an alleged fair market value of

$50,400. In February 2017, Gratiot County “seized ownership of the Property,” and sold it at

auction for more than the value of Fox’s tax delinquency as it was entitled to do under Michigan

law.

       Gratiot County was not required to foreclose on Fox’s property. Michigan’s General

Property Tax Act (“the Act”), Mich. Comp. Laws § 211.78 et seq., provides that “[t]he foreclosure

of forfeited property by a county is voluntary and is not an activity or service required of units of

local government[.]” Mich. Comp. Laws § 211.78(6). Foreclosures are initiated by a “foreclosing

governmental unit” (“FGU”). Either “[t]he treasurer of a county” or the State of Michigan “if the

county . . . elected . . . to have [Michigan] foreclose property under this act” can act as an FGU.

Id. § 211.78(8)(a).

       Counties initially had to decide whether to opt-out of becoming an FGU and instead elect

to have Michigan foreclose real property “no[] later than December 1, 1999[.]” Id. § 211.78(3).

In December 2004, counties had the opportunity to reconsider their status. Id. This was, by statute,

the final chance for counties to opt-out of becoming an FGU. From January 1, 2009, through

March 1, 2009, counties could reconsider their status and opt-in to becoming FGUs, but not opt-

out. Id. § 211.78(4). After 2010, counties could opt-in to becoming an FGU in any given year

after February of the following year “by a resolution adopted at a meeting held pursuant to the


                                                -2-
Case No. 21-1108, Fox v. Saginaw County, et al.


open meetings act, 1976 PA 267, MCL 15.261 to 15.275, and with the written concurrence of the

county treasurer and county executive[.]” Id. § 211.78(5). As of 2019, “[75] of Michigan’s

83 counties elect[ed] to act as the [FGU.]” Rafaeli, LLC v. Oakland Cnty., 952 N.W.2d 434, 442

n.11 (Mich. 2020) (citation omitted).

       Once a county—like Gratiot—decides to foreclose on a property, the Act regulates the

entire process, including what an FGU may do with the funds from the sale. See Mich. Comp.

Laws § 211.78m; Wayside Church v. Van Buren Cnty., 847 F.3d 812, 824 (6th Cir. 2017)

(Kethledge, J., dissenting) (“[T]he Michigan Act appears actually to require the County to short

the taxpayer the difference between the value of the property forfeited and the amount of taxes and

penalties owed.”)

       At the time of Fox’s foreclosure, the Act provided:

       (8) A foreclosing governmental unit shall deposit the proceeds from the sale of
       property under this section into a restricted account designated as the “delinquent
       tax property sales proceeds for the year ______”. The foreclosing governmental
       unit shall direct the investment of the account. The foreclosing governmental unit
       shall credit to the account interest and earnings from account investments. Proceeds
       in that account shall only be used by the foreclosing governmental unit for the
       following purposes in the following order of priority:

       (a) The delinquent tax revolving fund shall be reimbursed for all taxes, interest,
       and fees on all of the property, whether or not all of the property was sold.

               ...

       (h) . . . All or a portion of any remaining balance, less any contingent costs of title
       or other legal claims described in subdivisions (a) through (f), may subsequently be
       transferred into the general fund of the county by the board of commissioners.

Mich. Comp. Laws § 211.78m(8) (2015) (emphasis added). In Fox’s case, Gratiot County retained

the surplus funds as was required by the Act. See id. Fox contends that by retaining the funds,

Gratiot County “took or destroyed” his equity in the property, and that other Michigan counties

engaged in the same practice, harming other Michigan residents.

                                                -3-
Case No. 21-1108, Fox v. Saginaw County, et al.


       Procedural History

       On June 25, 2019, Fox filed a complaint on behalf of himself and all others similarly

situated against Gratiot County and several other Michigan counties and county treasurers in their

individual and official capacities, seeking damages based on the counties’ retention of surplus

proceeds from tax foreclosure sales. On September 4, 2019, Fox filed an amended complaint that

named more counties and county treasurers as defendants and brought three additional claims

against them. In total, Fox brought eight claims against the county defendants, alleging that the

destruction of his and other class members’ equity was an unconstitutional taking under Michigan

and federal law, that the retention of the surplus proceeds constituted an inverse condemnation of

their property, that the class members’ procedural and substantive due process rights were violated,

and that the county defendants were unjustly enriched through this process.

       On January 10, 2020, the district court stayed the case pending a decision from this court

in Freed v. Thomas, 976 F.3d 729 (6th Cir. 2020), which the district court believed presented

nearly identical facts, substantive arguments, and jurisdictional questions. On July 17, 2020, the

Michigan Supreme Court decided Rafaeli, LLC v. Oakland County, and concluded that the

“retention of [] surplus proceeds under the [Act] amounts to a taking of a vested property right,”

in violation of the Michigan Constitution’s takings clause, Mich. Const. art. 10, § 2. 952 N.W.2d

at 474, 477. On September 30, 2020, we decided Freed, concluding that neither the Tax Injunction

Act nor principles of comity precluded an action against Michigan counties for surplus proceeds

retained under the Act. Freed, 976 F.3d at 737.

       On October 16, 2020—on Fox’s motion—the district court lifted the stay, certified the

proposed class, and appointed class counsel. Between September 2019 and October 2020, over

fifty defendants moved to dismiss the amended complaint in part or in whole. On January 13,


                                               -4-
Case No. 21-1108, Fox v. Saginaw County, et al.


2021, the district court—deciding the motions jointly—granted in part and denied in part the

defendants’ motions to dismiss. See Fox v. Cnty. of Saginaw, No. 19-cv-11887, 2021 WL 120855,

at *1 (E.D. Mich. Jan. 13, 2021). Relevantly, while the district court found that the county

treasurers were entitled to qualified immunity, the district court concluded that the counties

themselves were not entitled to sovereign immunity. Id. at *7–8. Therefore, the district court

determined that the class could proceed with their takings, inverse condemnation, due process, and

unjust enrichment claims against the counties. Id. at *10–16.

       The county defendants now appeal the district court’s denial of sovereign immunity. The

county defendants further argue that, because standing is a threshold jurisdictional issue, we should

review the district court’s finding that the non-Gratiot County defendants are “juridically linked”

for the purposes of standing and reverse the district court’s judgment that Fox may bring a class

action against those counties that did not harm him. Finally, the county defendants argue that we

should exercise pendent appellate jurisdiction to review the district court’s finding that Fox

adequately alleged a municipal policy or custom that was the moving force behind the alleged

constitutional violation as is required to bring a cause of action under Section 1983 against a

municipality. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

                                              II. ANALYSIS

       This is an interlocutory appeal. Normally, pursuant to 28 U.S.C. § 1291, our jurisdiction

is limited to appeals from “final decisions” of the district court. When a decision “finally

determine[s] claims of right separable from, and collateral to, rights asserted in the action,”

however, this court may have jurisdiction under what has come to be known as the collateral order

doctrine. Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).




                                                -5-
Case No. 21-1108, Fox v. Saginaw County, et al.


        “It is well-settled that the collateral order doctrine gives us jurisdiction over appeals of the

denial of Eleventh Amendment sovereign immunity.” Town of Smyrna v. Mun. Gas Auth. of Ga.,

723 F.3d 640, 645 (6th Cir. 2013) (first citing P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy,

Inc., 506 U.S. 139, 142–44, 147 (1993); and then citing Mingus v. Butler, 591 F.3d 474, 481 (6th

Cir. 2010)). Therefore, we may consider the district court’s denial of sovereign immunity to the

counties. Our jurisdiction over the other issues raised is discussed below.

        Standing

        While we have an independent obligation to assure ourselves of our jurisdiction, there is

no question here that—at a minimum—Fox has standing to bring a claim against Gratiot County.

The counties argue, however, that the district court’s determination that Fox has standing to

represent a class of individuals harmed by other counties is reviewable even though it is not a final

order. In their view, because Article III standing is a prerequisite to federal court jurisdiction, it is

automatically reviewable on an interlocutory appeal. Defendants request that the court reverse and

remand for dismissal of Fox’s claims against all defendants except Gratiot County for lack of

standing.

        Unless otherwise provided by statute, the only way a court may maintain jurisdiction over

an appeal from a non-final order is under the collateral order doctrine. See Will v. Hallock,

546 U.S. 345, 349 (2006). The “collateral order doctrine . . . is best understood not as an exception

to the final decision rule laid down by Congress in § 1291, but as a practical construction of it.”

Id. (quotations and citation omitted). For a court to maintain jurisdiction over an appeal from a

non-final order pursuant to the collateral order doctrine, that order must “[1] conclusively

determine the disputed question, [2] resolve an important issue completely separate from the merits

of the action, and [3] be effectively unreviewable on appeal from a final judgment.” Id. (quotations


                                                  -6-
Case No. 21-1108, Fox v. Saginaw County, et al.


and citation omitted). “[T]he finality requirement embodied in § 1291 is jurisdictional in nature.

If the appellate court finds that the order from which a party seeks to appeal does not fall within

the statute, its inquiry is over.” Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 379 (1981).

        Because standing, as the Eleventh Circuit noted, “fails the last prong[,]” Summit Med.

Assocs., P.C. v. Pryor, 180 F.3d 1326, 1334 (11th Cir. 1999), we lack jurisdiction to review this

portion of the district court’s order.

        Monell Liability

        The county defendants argue that we should exercise our pendent appellate jurisdiction to

review whether Fox adequately pleaded a violation of federal law under Monell, because that issue

is sufficiently intertwined with the Eleventh Amendment claim to invoke pendent jurisdiction.

        If an issue is not a part of the “‘small category’ of decisions that fall under the collateral

order doctrine,” this court may review it only if it exercises pendent appellate jurisdiction. Lowe

v. Hamilton Cnty. Dep’t of Job & Fam. Servs., 610 F.3d 321, 323 (6th Cir. 2010). “The doctrine

of pendent appellate jurisdiction allows an appellate court, in its discretion, to exercise jurisdiction

over issues that are not independently appealable when those issues are ‘inextricably intertwined’

with matters over which the appellate court properly and independently has jurisdiction.” Charvat

v. E. Ohio Reg’l Wastewater Auth., 246 F.3d 607, 613 (6th Cir. 2001) (quoting Chambers v. Ohio

Dep't of Hum. Servs., 145 F.3d 793, 797 (6th Cir. 1998)).              “This circuit has interpreted

‘inextricably intertwined’ to mean that the resolution of the appealable issue ‘necessarily and

unavoidably’ decides the nonappealable issue.” Lowe, 610 F.3d at 324 (quoting Summers v. Leis,

368 F.3d 881, 889 (6th Cir. 2004)).

        Here, the Eleventh Amendment issue can be resolved without resolving the counties’

liability under Monell. While the two issues are similar, the sovereign immunity analysis requires


                                                 -7-
Case No. 21-1108, Fox v. Saginaw County, et al.


an analysis of the nature of the entity and the discretion afforded to the county in undertaking a

specific activity, while the Monell analysis requires an analysis of who implemented and adopted

a policy, an issue which is not collateral to the merits of the case or necessary to determine whether

the counties are entitled to sovereign immunity.

         Therefore, we lack pendent appellate jurisdiction over the district court’s denial of the

counties’ motions to dismiss as to Monell liability.

         Sovereign Immunity

         We now address the remaining issue over which we have jurisdiction—whether the

counties are entitled to sovereign immunity. The court reviews the legal question of whether a

body is entitled to sovereign immunity de novo but accepts the district court’s underlying factual

findings unless such findings are clearly erroneous. S.J. v. Hamilton Cnty., 374 F.3d 416, 418 (6th

Cir. 2004).

         The United States Supreme Court “has repeatedly refused to extend sovereign immunity

to counties.” N. Ins. Co. of N.Y v. Chatam Cnty, 547 U.S. 189, 193 (2006) (collecting cases).

Therefore, the county defendants are subject to suit unless they were acting as an “arm of the state”

when foreclosing or electing to foreclose upon on plaintiffs’ properties.1 Id. at 194.

         The county defendants argue that because the Act mandated how they distributed surplus

proceeds from tax-foreclosure sales, they were acting as an arm of the State and are entitled to




1
  Plaintiffs also argue, in the alternative, that the Eleventh Amendment cannot bar a federal takings claim against a
local government. This argument is without merit, as we, along with several other circuits, have concluded that “the
Fifth Amendment’s Takings Clause does not abrogate sovereign immunity.” Ladd v. Marchbanks, 971 F.3d 574, 579
(6th Cir. 2020), cert. denied, 141 S. Ct. 1390 (2021); see Zito v. N. C. Coastal Res. Comm’n, 8 F.4th 281, 286–87 (4th
Cir. 2021) (first citing Williams v. Utah Dep’t of Corr., 928 F.3d 1209, 1214 (10th Cir. 2019); and then citing Bay
Point Props., Inc. v. Miss. Transp. Comm’n, 937 F.3d 454, 456–57 (5th Cir. 2019)).


                                                        -8-
Case No. 21-1108, Fox v. Saginaw County, et al.


sovereign immunity. Plaintiffs argue that the district court did not err when it determined that the

counties were not acting as arms of the state because they voluntarily decided to become FGUs.

       We have held that to determine whether an entity is an “arm of the State,” we should

consider the following factors:

       (1) the State’s potential liability for a judgment against the entity; (2) the language
       by which state statutes and state courts refer to the entity and the degree of state
       control and veto power over the entity’s actions; (3) whether state or local officials
       appoint the board members of the entity; and (4) whether the entity’s functions fall
       within the traditional purview of state or local government.

Ernst v. Rising, 427 F.3d 351, 359 (6th Cir. 2005) (en banc) (internal citations omitted).

Considering the discretionary nature of the activity, the Supreme Court’s clear preference for

denying counties sovereign immunity, and viewing the other relevant factors in their entirety, we

find that the counties are not entitled to sovereign immunity.

       The first factor—the State of Michigan’s potential liability for a judgment—weighs against

sovereign immunity. This is “the foremost factor,” and “it is the state treasury’s potential legal

liability for the judgment, not whether the state treasury will pay for the judgment in that case, that

controls the inquiry.” Id. (emphasis omitted) (citing Regents of the Univ. of Cal. v. Doe, 519 U.S.

425, 431 (1997)). There is no information that indicates that the state would incur any liability.

The counties retained the funds, so the counties would likely be responsible for the judgment.

       Factors two, three, and four also weigh against sovereign immunity. While counties are

created by the Michigan Constitution, see Mich. Const. art. VII §§ 1–13 (outlining the rights and

obligations of counties), they maintain a significant amount of autonomy.              The counties’

obligations and functions are those typical of local government, and the officials are elected locally

rather than appointed by the state.




                                                 -9-
Case No. 21-1108, Fox v. Saginaw County, et al.


        Despite this, the counties argue that the lack of discretion they are afforded once they

become an FGU entitles them to sovereign immunity. See Brotherton v. Cleveland, 173 F.3d 552,

566 (6th Cir. 1999) (“Where county officials are sued simply for complying with state mandates

that afford no discretion, they act as an arm of the State.”). The counties’ situation here is different

from most “arm of the State” analyses, however, as the counties are entities, not individual officers.

See, e.g. Ermold v. Davis, 936 F.3d 429, 435 (6th Cir. 2019) (finding that a clerk who refused to

issue marriage licenses was acting on behalf of the state, not the county, because state law required

her to issue marriage licenses to eligible couples); Crabbs v. Scott, 786 F.3d 426, 430 (6th Cir.

2015) (finding that where a state law requiring the collection of DNA from those arrested for

felony defenses did not require a county sheriff to collect an acquitted defendant’s DNA, the sheriff

was acting as a county official, not a state official); Gottfried v. Med. Planning Servs., Inc., 280

F.3d 684, 693 (6th Cir. 2002) (finding a sheriff was acting on behalf of the state when enforcing a

state court injunction that provided him no discretionary authority).

        Like these individual officers, the county defendants were obligated to follow Michigan

law once they decided to foreclose upon property units. Unlike other county officials, however,

their actions leading up to that point were entirely voluntary. The Act on its face is not a mandatory

statutory scheme. See Mich. Comp. Laws § 211.78(6) (establishing that foreclosure is voluntary).

The counties were not required to act as an FGU or to foreclose on any given property, and yet

they chose to do so. Because it is clear that the counties “could have opted to act differently, or

not to act,” they did not act as an arm of the State of Michigan. Brotherton, 173 F.3d at 566.

Accordingly, they are not entitled to sovereign immunity.




                                                 - 10 -
Case No. 21-1108, Fox v. Saginaw County, et al.


                                      III. CONCLUSION

       We affirm the denial of sovereign immunity and are precluded from addressing the other

arguments raised because we lack jurisdiction.




                                             - 11 -